840 So.2d 1138 (2003)
Timothy ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-4918.
District Court of Appeal of Florida, First District.
March 27, 2003.
James C. Banks, Esquire, Special Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General; Kenneth D. Pratt, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This is a direct appeal from convictions for aggravated battery on a law enforcement officer and violation of a domestic violence injunction. We affirm the conviction *1139 for battery on a law enforcement officer, but reverse the conviction for violation of a domestic violence injunction on the ground that appellant's motion for judgment of acquittal should have been granted. The State failed to establish that appellant knew the permanent injunction had been entered against him, either through proof that appellant had been served with the permanent injunction, or through proof that appellant had some other notice. See Suggs v. State, 795 So.2d 1028, 1029 (Fla. 2d DCA 2001); Cordova v. State, 675 So.2d 632, 636 (Fla. 3d DCA 1996).
ERVIN, DAVIS, and BENTON, JJ., concur.